DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter

Claims 1-11,13,17-25 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
As per the independent claims, the claim limitations toward the selective adjustment of the spectrum magnitude of the substitute frame during bust loss thresholds, referring to applicants specification pp 20, the parameters (m), (m), operating on Y(m), with (m) = 10c*att_per_frame*(burst-thrburst) and (m) = sqrt (R l/r,band (k), is not explicitly taught by the prior art of record.  With respect to the prior art of record, such as Shi (20070291836), explicitly teaches multiple types of error concealment, one of which is skipping the decoding of the frames (para 0046, 0107, 0108).  Shi also teaches other error control schemes, well known reed-solomon, and the like (see Shi, para 0052).  Lastly, Shi teaches using frame information (ie, including spectral information), from either side of the lost frames (see para 0061).  Ehara (20080071530) teaches a lost/bad frame counter, and using a threshold to determine replacement/interpolation – para 0102, 0103, 0104.   Bessette (20070282603) teaches detection of transients over the subframes – para 0005, 0011) to recover packet losses (para 0347) by manipulating the spectrum (para 0018).  Bhaskar (20040002856) teaches bad frame concealment and recovery techniques by signal expansion (para 0048, 0050-0052).  But Shi, nor the other prior art of record, explicitly teach the magnitude adjustment as defined above.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
05/14/2022